39 F.3d 1175
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William M. BAILEY, Plaintiff Appellant,v.Audrey E. MELBOURNE, Associate Judge, Defendant Appellee.
No. 94-6854.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-94-1809).
William M. Bailey, Appellant Pro Se.
D.Md.
VACATED AND REMANDED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's denial of his request that the district court order the state court judge to act upon his application for post conviction relief.  The state court has since denied Appellant's application for relief.  Therefore, his appeal is moot.  Accordingly, we vacate the judgment of the district court and remand with instructions to dismiss the case as moot.   See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
VACATED AND REMANDED.